                                                   Case 3:20-cv-08123-JJT Document 26 Filed 08/10/20 Page 1 of 7



                                          1   James W. Armstrong (No. 009599)
                                              james.armstrong@sackstierney.com
                                          2   Brian E. Ditsch (No. 009075)
                                              brian.ditsch@sackstierney.com
                                          3 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., Fourth Floor
                                          4 Scottsdale, Arizona 85251-3693
                                            Telephone: (480) 425-2600
                                          5
                                            Karl H. Sommer (admitted pro hac vice)
                                          6 karls@sommerkarnes.com
                                            SOMMER KARNES & ASSOCIATES
                                          7 125 Lincoln Ave, Suite 221
                                            Santa Fe, New Mexico 87501
                                          8 Telephone: (505) 989-3800
                                          9 Attorneys for Defendant
                                         10
                                                                       UNITED STATES DISTRICT COURT
                                         11
                                                                               DISTRICT OF ARIZONA
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                              Brian Erskine,                                   No. 3:20-CV-08123-PCT-JJT
             FOURTH FLOOR




                                         14                       Plaintiff,
SACKS TIERNEY




                                         15         v.                                         RESPONSE TO PLAINTIFF'S
                                                                                               MOTION FOR SUPPLEMENTAL
                                         16                                                    PLEADING
                                              Forrest Fenn,
                                         17                       Defendant.
                                         18
                                         19          Defendant Forrest Fenn hereby responds in opposition to the (second) "Motion for
                                         20   Supplemental Pleading Pursuant to F.R.C.P. 15(d) and Memorandum in Support" [Doc 22]
                                                                                                    1
                                         21   filed by Plaintiff Brian Erskine on July 26, 2020.        As explained in the following
                                         22   Memorandum of Points and Authorities, Plaintiff's Motion -- which fails to include any

                                         23   meaningful description of the content of Mr. Erskine's proposed supplemental pleading --

                                         24   does not fall within the purposes of Rule 15(d) and, in any event, has no bearing upon the

                                         25   absence of personal jurisdiction in this case.

                                         26          1
                                                      Mr. Erskine's prior Motion for Supplemental Pleading [Doc 19] was withdrawn by
                                         27   him on July 26 [Doc 20] because it "did not comply with F.R.C.P. 11(a)," but not before
                                              counsel for Mr. Fenn spent considerable time preparing a response.
                                         28
                                                   Case 3:20-cv-08123-JJT Document 26 Filed 08/10/20 Page 2 of 7



                                          1                   MEMORANDUM OF POINTS AND AUTHORITIES
                                          2         As discussed in Mr. Fenn's pending Motion to Dismiss Complaint for Lack of
                                          3 Personal Jurisdiction [Doc 15], this action was commenced by Mr. Erskine on May 26,
                                          4 2020. The Complaint alleges that Mr. Fenn breached a "unilateral contract" by authoring a
                                          5 memoir entitled The Thrill of the Chase (the "Memoir") that included a poem containing
                                          6 clues to a treasure chest hidden by Mr. Fenn in the Rocky Mountains (the "Chest") which
                                          7 Mr. Erskine purportedly "solved."        More specifically, Mr. Erskine alleges that he
                                          8 ascertained the location of that Chest (without actually finding and retrieving it) somewhere
                                          9 between Silverton and Ouray, Colorado, and that he "performed" the contract by
                                         10 photographing a landscape in August 2018 purportedly matching an illustration in Mr.
                                         11 Fenn's Memoir. Mr. Erskine further alleges that soon afterward, he informed Mr. Fenn of
                                         12 the "solution" of the Memoir's "puzzle," and that Mr. Fenn breached their contract when his
                       P.A., ATTORNEYS




                                         13 attorney wrote Mr. Erskine on March 6, 2020 to explain that ownership of the treasure
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 Chest could only be attained by actually finding the Chest in the location Mr. Fenn hid it
             FOURTH FLOOR




                                         15 over ten years earlier -- not by allegedly "solving" or "decoding" the poem in Mr. Fenn's
SACKS TIERNEY




                                         16 Memoir. 2
                                         17         The Complaint also includes an Attachment entitled "Jurisdiction and Venue," in
                                         18 which Mr. Erskine alleges that this Court may exercise "specific personal jurisdiction" over
                                         19 Mr. Fenn -- a 48-year continuous resident of Santa Fe, Mexico -- based solely upon Mr.
                                         20 Fenn's one-day visit to Tucson in March 2014 to accept True West magazine's annual "True
                                         21 Westerner" award in recognition for his contribution to and preservation of America's
                                         22 Western heritage.     Mr. Fenn's pending Motion to Dismiss accordingly contends that
                                         23 personal jurisdiction cannot be constitutionally asserted in Arizona given the meager
                                         24 contacts between Mr. Fenn and this State, particularly since Mr. Fenn's brief trip to Tucson
                                         25 in 2014 had no relationship to the alleged creation, performance, or breach of the purported
                                         26         2
                                                    Counsel's letter to Mr. Erskine further explained that "Mr. Fenn has never been to
                                         27 and is entirely unfamiliar with the location in Colorado that you identify in your 'solve.'"
                                         28 Complaint, Ex. 11.


                                                                                          2
                                                   Case 3:20-cv-08123-JJT Document 26 Filed 08/10/20 Page 3 of 7



                                          1 contract at issue in 2018. Simply stated, Mr. Erskine does not even contend that he would
                                          2 not have suffered an alleged injury "but for" Mr. Fenn's forum-related conduct.          See
                                          3 Menken v. Emm, 503 F.3d 1050, 1058 (9th Cir. 2007); Myers v. Bennett Law Offices, 238
                                          4 F.3d 1068, 1075 (9th Cir. 2001).
                                          5         Turning to Mr. Erskine’s instant Motion for Supplemental Pleading, the purpose of
                                          6 such a pleading under Rule 15(d) is well-established:
                                          7         A claim or defense set out in a pleading may be affected by events that
                                                    occur after the pleading is filed. Rule 15(d) allows a court, "on motion and
                                          8         reasonable notice, … [and] on just terms" to permit the pleader to serve a
                                          9         supplemental pleading "setting out any transaction, occurrence or event that
                                                    happened after the date of the pleading to be supplemented."
                                         10
                                         11 3 JAMES WM. Moore, MOORE'S FEDERAL PRACTICE – CIVIL § 15.30[1] (3d ed. 2020)
                                         12 [hereinafter MOORE'S]. "The rule is a tool of judicial economy and convenience," by
                       P.A., ATTORNEYS




                                         13 "'enabling a court to award complete relief, or more nearly complete relief, in one action,
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 and to avoid the cost, delay and waste of separate actions which must be separately tried
             FOURTH FLOOR




                                         15 and prosecuted.'"     Keith v. Volpe, 858 F.2d 467, 473 (9th Cir. 1988) (quoting New
SACKS TIERNEY




                                         16 Amsterdam Cas. Co. v. Waller, 323 F.2d 20, 28-29 (4th Cir. 1963), cert. denied, 376 U.S.
                                         17 963 (1964)); accord Planned Parenthood of S. Ariz. v. Neely, 130 F.3d 400, 402 (9th Cir.
                                         18 1997) (goal of rule 15(d) is to "promote judicial efficiency").
                                         19         Consistent with the purpose of Rule 15(d), supplemental pleadings have been
                                         20 allowed (i) to "add additional facts or events relating to liability or to change the relief
                                         21 requested," (ii) "when certain injuries arising from the event on which the claim is based
                                         22 occur after the plaintiff files the complaint," and (iii) to "add new parties when subsequent
                                         23 events make it necessary to do so," as long as "[t]he allegations of the supplemental
                                         24 pleading … bear some relationship to the subject of the original pleading." MOORE'S §
                                         25 15.30[1]; see William Inglis & Sons Baking Co. v. ITT Cont'l Baking Co., 668 F.2d 1014,
                                         26 1057 (9th Cir. 1981) ("purpose of Rule 15(d) is to promote as complete an adjudication of
                                         27 the dispute between the parties as possible by allowing the addition of claims which arise
                                         28 after the initial pleadings are filed"). In addition, "[t]he court may permit supplementation


                                                                                           3
                                                   Case 3:20-cv-08123-JJT Document 26 Filed 08/10/20 Page 4 of 7



                                          1 even though the original pleading is defective in stating a claim or defense." Fed.R.Civ.P.
                                          2 15(d).
                                          3          Here, Plaintiff's Motion for Supplemental Pleading does not attach a copy of Mr.
                                          4 Erskine's proposed supplemental complaint, cf. LRCiv 15.1(a), nor does it describe his
                                          5 supplemental allegations in any meaningful manner so as to permit a determination of
                                          6 whether relief under Rule 15(d) is warranted and appropriate. 3          Instead, Mr. Erskine
                                          7 cryptically refers to "[n]ew events grounding the [supplemental pleading]" as "includ[ing]
                                          8 Fenn's notorious press statements, press responses to those statements, and repercussions
                                          9 (together, 'Late Press') after June 4 service [of his original Complaint]." Motion at 3. Mr.
                                         10 Erskine similarly asserts that this "Late Press" contains undisclosed statements reported by
                                         11 Mr. Fenn to "major media" in early June, releases of photos of the Chest "on or about June
                                         12 16," a "skeptical response to Fenn by prominent journalist Tony Dokoupil on June 19," and
                       P.A., ATTORNEYS




                                         13 "other [unspecified] press doubts of Fenn's credibility due to vague Quest 'quasi-resolution'
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 [sic] … ." Id. 4
             FOURTH FLOOR




                                         15          Indeed, the majority of Mr. Erskine's Motion is nothing more than an ad hominem
SACKS TIERNEY




                                         16 attack upon the purported "evasive emptiness," "carefully nuanced semantics," and "sham
                                         17 denials" of Mr. Fenn's Declaration in support of his Motion to Dismiss, which Mr. Erskine
                                         18 further characterizes as "dodgy," "stonewalling," "cognitive[ly] dissonan[t]," "bogus," and
                                         19 "marked by inscrutable inanities rather than [a] true defense" of the alleged merits of his
                                         20
                                                     3
                                         21          While Mr. Erskine expresses his "unsure[ness]" as a pro se litigant regarding the
                                            proper procedures to follow in this case, it is well-settled that a "[p]laintiff's pro se status
                                         22 does not excuse his noncompliance with … any of the Rules of Federal Civil Procedure …
                                         23 ." Mamboleo v. Wells Fargo Bank, N.A., No. CV-14-00648, 2015 WL 9691022, at *2 n.4
                                            (D.Ariz. 2015) (citing King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) ("Pro se litigants
                                         24 must follow the same rules of procedure that govern other litigants.").
                                         25          4
                                                     As indicated in the Declaration submitted by Mr. Fenn in support of his pending
                                         26 Motion to Dismiss, in early June, Mr. Fenn confirmed that the Chest had been found in the
                                            place he originally hid it (nowhere near the location claimed by Mr. Erskine) by a person
                                         27 who wishes to remain anonymous. Mr. Fenn met with the finder and examined the Chest
                                         28 and its contents, all as reported in various news media.


                                                                                            4
                                                   Case 3:20-cv-08123-JJT Document 26 Filed 08/10/20 Page 5 of 7



                                          1 original Complaint. Moreover, Mr. Erskine makes no effort to explain how any events
                                          2 taking place after the filing of that Complaint give rise to new claims, additional remedies,
                                          3 or new parties, nor does he assert that his requested supplemental pleading will somehow
                                          4 cure any defects in how he originally pled the Complaint.
                                          5           In fact, to the contrary, Mr. Erskine contends that "[t]he [original Complaint] alleges
                                          6 sufficient facts to claim plausible relief," and confirms his theory that "[l]ong ago, I
                                          7 evidently performed [Mr. Fenn's purported unilateral contract offer]" by providing the
                                          8 location of the hidden Chest, which contract Mr. Fenn allegedly "defeat[ed] … by
                                          9 petulantly blocking redemption" of the treasure. Motion at 2-3 (emphasis added). Thus,
                                         10 according to Mr. Erskine: "Performance by Location fix long predates suit." Id. at 5. Even
                                         11 more importantly, Mr. Erskine does not explain how his proposed supplemental pleading
                                         12 would aver any post-Complaint facts that would somehow bolster his claim that the
                       P.A., ATTORNEYS




                                         13 exercise of specific personal jurisdiction over Mr. Fenn in Arizona would be
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 constitutionally permissible. None of the vaguely described "new events" in Mr. Erskine's
             FOURTH FLOOR




                                         15 Rule 15(d) Motion are alleged to have taken place in this State, nor do they reflect any
SACKS TIERNEY




                                         16 purposeful activity directed to Arizona giving rise to Mr. Erskine's purported cause of
                                         17 action.
                                         18           In short, Mr. Erskine's Motion for Supplemental Pleading essentially consists of a
                                         19 series of vitriolic arguments concerning the "merits" of the breach of contract claim alleged
                                         20 in his existing Complaint, and the purported failure of Mr. Fenn to "genuinely … oppose
                                         21 claims or meaningfully ... raise material differences of fact" in his June 25 Declaration
                                         22 (which, of course, was not its purpose). Nowhere does Mr. Erskine discuss why new or
                                         23 additional relief under Rule 15(d) would be warranted due to events allegedly occurring
                                         24 after the filing of that Complaint which have no apparent Due Process connection with
                                         25 Arizona. Mr. Fenn therefore respectfully urges the Court to deny Mr. Erskine's Motion in
                                         26 its entirety.
                                         27
                                         28


                                                                                             5
                                              Case 3:20-cv-08123-JJT Document 26 Filed 08/10/20 Page 6 of 7



                                          1    DATED this 10th day of August, 2020.
                                          2                                   SACKS TIERNEY P.A.
                                          3
                                                                              By: /s/James W. Armstrong
                                          4                                      James W. Armstrong
                                                                                 Brian E. Ditsch
                                          5
                                                                              SOMMER KARNES & ASSOCIATES
                                          6
                                          7                                   By: /s/Karl H. Sommer
                                                                                  Karl H. Sommer
                                          8
                                                                              Attorneys for Defendant
                                          9
                                         10
                                         11
                                         12
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                  6
                                                   Case 3:20-cv-08123-JJT Document 26 Filed 08/10/20 Page 7 of 7



                                          1                                   CERTIFICATE OF SERVICE
                                          2          I hereby certify that on August 10, 2020, I electronically transmitted the foregoing
                                          3 document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                          4 Notice of Electronic Filing to the following CM/ECF registrants:
                                          5
                                          6                                          Brian Erskine
                                                                                 1338 Sabatina Street
                                          7                                    Prescott, Arizona 86301
                                          8                                        Plaintiff pro per

                                          9
                                         10                                                         /s/ Toni Cooper
                                         11
                                         12
                       P.A., ATTORNEYS




                                              [2796118]
                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                          7
